Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 21, 41, and 42 have been amended.
Claims 3, 5, 19, 23, and 25 – 40 have been canceled.
Claims 1, 2, 6 – 18, 20 – 22, 24, 41, and 42 are pending.

Response to Arguments
Applicant’s arguments, see arguments, filed 06 May 2022, with respect to remaining claims 1, 2, 6 – 18, 20 – 22, 24, 41, and 42 have been fully considered and are persuasive. The rejection noted in the last correspondence has been withdrawn. 

Allowable Subject Matter
Remaining claims 1, 2, 6 – 18, 20 – 22, 24, 41, and 42 are allowed.
The statement of reasons supporting the allowable subject matter has previously been provided in the last correspondence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663